The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/11/19 has been received and considered by the Examiner.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (a modulator without resistive structures).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 6 is objected to under 37 CFR 1.83(a) because it fails to show legends (parameters and their units) on the graph axes as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment corrects minor typesetting issues in claims 10 and 17. The application has been amended as follows:
In the claims:
10. (Currently Amended) A waveguide structure comprising: 
a plurality of layers, the layers comprising, in order: 
an insulating or semi-insulating substrate; 
a lower cladding layer; 
a waveguide core layer; and 
an upper cladding layer; 
wherein the lower cladding layer, the waveguide core layer, and the upper cladding layer are etched to form: 
a signal waveguide and a ground waveguide that are connected via the lower cladding layer; and 
a signal line and a ground line that are: 
located adjacent to a respective waveguide, and 
connected to a respective waveguide via one or more respective resistive structures connected in a plane of the lower cladding layer.

17. (Currently Amended) A balanced push-pull Mach-Zehnder interferometer comprising: 
a waveguide structure comprising: 
a plurality of layers, the layers comprising, in order: 
an insulating or semi-insulating substrate; 
a lower cladding layer; 
a waveguide core layer; and 
an upper cladding layer; 
wherein the lower cladding layer, the waveguide core layer, and the upper cladding layer are etched to form: 
a signal waveguide and a ground waveguide that are connected via the lower cladding layer; and 
a signal line and a ground line that are: 
located adjacent to a respective waveguide, and 
connected to a respective waveguide via one or more respective resistive structures connected in a plane of the lower cladding layer.

Reasons for Allowance
Claims 10, 17, and 24 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over a waveguide structure, a method of manufacturing thereof, and a balanced push-pull modulator comprising the waveguide structure, as taught by Johnstone et al (US 2005/0147351 A1) and as taught by Bach (US 10,295,738 B2).
Claims 10, 17, and 24 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a waveguide structure having the recited features and, in particular, comprising (with reference to Figs. 5A and 5B of the instant application) a signal waveguide 512 and a ground waveguide 513 that each are defined by (etching) a lower cladding layer 502, a waveguide core layer 503, and an upper cladding layer 504 and are connected via the lower cladding layer 502 (as shown in Fig. 5B); and further comprising a signal line 511 and a ground line 514 that are located adjacent to the signal and ground waveguides 512,513 (as shown in Fig. 5A) and connected to them via resistive structures 530,531 connected in a (horizontal) plane of the lower cladding layer 502 (as shown in Figs. 5A and 5B). The inventors of the instant application proposed to use the resistive structures 530 in order to reduce the chirp of the modulator at low frequencies: as seen in Fig. 6, the chirp of a conventional modulator (without resistive structures; curve 61) increases significantly below a frequency of ~ 1 GHz, while the claimed modulator with resistive structures (curve 62) is able to lower the frequency down to ~ 10 MHz, i.e., by 2 orders of magnitude (p. 4, line 25 – p. 6, line 2). 
On the contrary, Johnstone discloses (Figs. 1 and 2) an optical modulator without resistive structures (i.e., a conventional/prior-art type similar to that described in Figs. 1 and 2 of the instant application) so it is more prone to low-frequency chirp.  
While Bach discloses (Figs. 9 – 12) embodiments of an optical modulator with resistive structures Rn_comp1, Rn_comp2 for chirp reduction, they are connected to the ends of coplanar (signal and ground) lines 23,24 and doped regions (Figs. 9 – 12; para. 0077; claims 11 and 12), not to the waveguide regions in a plane of a lower cladding layer as in the instant application (as recited by claims 10, 17, and 24). The arrangement in Bach is not meant for specifically reducing low-frequency chirp which explains why a range of optimum values for the resistive structures Rn_comp1, Rn_comp2 would differ from that for the resistive structures 530 of the instant application and has a higher limit at the low end (11:25 – 40 and claim 3 of Bach). 
Claims 11 – 16, 18 – 23, and 25 – 29 are allowed by virtue of dependency on any one of claims 10, 17, and 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0043865 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896